Citation Nr: 9902951	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  97-03 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active service from January 1952 to January 
1962.  This appeal comes before the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The Board notes that the appellant has filed a claim for 
cancer due to radiation exposure and that the claim is still 
pending.  It is thus being referred to the RO for further 
action as necessary.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal have been obtained by 
the regional office.

2. The appellant is shown to be able to dress himself, feed 
himself, tend to the needs of nature and protect himself from 
the hazards of his daily environment without regular 
assistance.  In addition, the appellant is not blind, 
bedridden or a patient at a nursing home.

CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance have not been met.  38 
U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.351, 
3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

By means of a June 1991 rating action, the appellant was 
awarded nonservice-connected pension benefits.  He was 
awarded housebound benefits by subsequent rating action.  He 
claims entitlement to aid and attendance benefits because his 
disabilities require the assistance of another person at all 
times. 

The current medical evidence of record indicates that the 
appellant has been diagnosed with cardiovascular disease, 
diabetes, right lower extremity paresthesia and dysesthesia, 
loss of use of left upper extremity, and cutaneous T-cell 
lymphoma, for which he has received chemotherapy.  Report of 
a VA aid and attendance examination dated in December 1995 
indicates that he had complaints of visual impairment, 
difficulty walking, and weakness.  The examiner noted that 
the appellant needed assistance with bathing and dressing, 
especially since the recent surgery on his arm.  He was able 
to feed himself, shave himself, and attend to the needs of 
nature without assistance.  There were no restrictions in the 
lower extremities.  He was able to walk within immediate 
confines without any assistance.  The diagnoses were 
cutaneous T-cell lymphoma, diabetes mellitus, and 
atherosclerotic heart disease.

Report of a VA examination, dated in February 1997, indicates 
that the appellant reported that he underwent chemotherapy 
and "photo therapy" for lymphoma.  He also reported that he 
had had symptoms of dizziness, black-outs, and rapid heart 
beat and was prescribed medication for congestive heart 
failure.  These symptoms have reportedly improved; although, 
they still occurred on occasion.  He experienced constant 
right leg and left arm numbness.  He also experienced 
fatigue.  He reported difficulty with dressing himself 
because he had to function with only one arm.  He also 
indicated difficulty with putting on his shoes.  The 
examiner's diagnoses included lymphoma, congestive heart 
failure, noninsulin dependent diabetes mellitus, right lower 
extremity paresthesia and dysesthesia, left upper extremity 
loss of use, and fatigue.

Report of a VA examination, dated in August 1998, indicates 
that the appellant reported that he suffered from and was 
treated for lymphoma, cardiovascular condition, and diabetes.  
He was taking insulin 70/30 60 units in the morning and 30 
units in the evening.  He was suffering with neuropathy in 
the feet, numbness of both feet, which was very bothersome.  
He had been quite depressed over his medical condition and 
this was thought to be a big part of his problem.  He 
reported problems with his vision; however, an 
ophthalmologist in Nashville apparently did not find any 
significant problem from his diabetes.  He had to have 
someone drive him in because he did not feel he was competent 
to drive.  The examiner found that the appellant was quite 
capable of taking care of himself, despite his medical 
disabilities.  He was able to ambulate and take care of his 
household chores.  The diagnoses were history of cardiac 
irregularity, questionable history of angina and congestive 
failure, exogenous obesity and hyperlipidemia, insulin-
dependent diabetes mellitus with neuropathy, and T-cell 
lymphoma.

Entitlement to special monthly pension based on the need for 
aid and attendance of another person is based on the degree 
of the veteran's helplessness and his actual need for 
assistance from another person. Where an otherwise eligible 
veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 U.S.C.A. § 1521(d).

For pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person is (1) a 
patient in a nursing home on account of mental or physical 
incapacity or, (2) helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person. 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.

In determining whether a person  is considered to be in need 
of regular aid and attendance, consideration will be given 
to:  the claimant's inability to dress or undress himself or 
to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability of claimant to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; inability to attend to the wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his daily environment.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations as to the need for 
aid and attendance must be based on actual requirements of 
personal assistance from others.  See 38 U.S.C.A. § 1502; 
38 C.F.R. §§ 3.351, 3.352.  

Having considered the evidence of record as well as the 
applicable laws, the Board finds that entitlement to aid and 
attendance benefits is not established.  First, the evidence 
neither indicates that the appellant is blind nor residing in 
a nursing home.  The Board notes that medical records dated 
in 1995 indicate that he needed assistance with bathing and 
dressing, especially because of a recent arm surgery, and 
that he was able to take care of other basic necessities at 
that time.  Subsequent medical records, dated in 1997, while 
indicating that he experienced some difficulty in taking care 
of his basic needs, indicate that he was nevertheless able to 
do so.  As mentioned above, report of an examination dated in 
1997 noted that he had loss of use of his left arm and that 
he had some difficulty with dressing.  However, the 
examination report does not indicate that he was incapable of 
dressing himself.  Further, no other problems which would 
restrict his ability to take care of his basic needs or which 
would necessitate the assistance of another person were shown 
at that time.  Moreover, the Board notes that subsequent 
medical evidence (in 1998) indicate that none of the 
appellant's disabilities prevented him from being able to 
take care of himself.  The Board thus concludes that the 
evidence does not establish that he is so nearly helpless as 
to need the regular aid and attendance of another person and 
that the criteria for aid and attendance benefits is not 
satisfied.



ORDER

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance of another person is 
denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 6 -


